388 So.2d 1291 (1980)
The STATE of Florida, Appellant,
v.
Dorothy Sherri BROOKS and Angie Phiffer, Appellees.
No. 80-698.
District Court of Appeal of Florida, Third District.
September 30, 1980.
*1292 Janet Reno, State's Atty. and Ira N. Loewy, Asst. State's Atty., for appellant.
Bennett H. Brummer, Public Defender, and Warren S. Schwartz, Asst. Public Defender, Kirk W. Munroe, Miami, for appellees.
Before SCHWARTZ, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
The trial judge dismissed a grand jury indictment as against the present appellees on the ground that the evidence presented at a bond hearing demonstrated that "[t]here was no probable cause to support [their] arrest." As one of the defendants has forthrightly conceded by confessing error in this court, this order was entirely erroneous. Except for appropriately ruling on a sworn motion to dismiss under Fla.R. Crim.P. 3.190(c)(4), which was not filed in this case, a trial court may not dismiss a duly returned indictment or information on the basis of a finding that the evidence is insufficient to support it. State v. Schroeder, 112 So.2d 257, 261 (Fla. 1959); State v. Umbrecht, 371 So.2d 1109 (Fla. 4th DCA 1979); State v. Antel, 333 So.2d 76 (Fla. 4th DCA 1976), cert. denied, 344 So.2d 323 (Fla. 1977). Accordingly, the order under review is reversed and the cause remanded with directions to reinstate the indictment.
Reversed and remanded.